  Case 19-13274-mdc Doc 20-2 Filed 10/07/19 Entered 10/07/19 20:01:48                 Desc
                      Certificate of Service Page 1 of 1
               IN THE UNITED STATES BANKRUPTCY COURT
        FOR THE EASTERN DISTRICT OF PENNSYLVANIA (Philadelphia)
 IN RE:                                      :
 BRIAN M MALIK                               :    BK. No. 19-13274-amc
                      Debtor                 :
                                             :    Chapter No. 13
 LAKEVIEW LOAN SERVICING, LLC                :
                      Movant                 :
                 v.                          :
 BRIAN M MALIK                               :
                      Respondent             :    11 U.S.C. §362

                               CERTIFICATE OF SERVICE

        I hereby certify that service upon all interested parties, indicated below was made by
sending true and correct copies of the Motion of LAKEVIEW LOAN SERVICING, LLC for
Relief from the Automatic Stay and Notice of Hearing by electronic means on October 7, 2019.

  WILLIAM C. MILLER, ESQ.                           BRIAN M MALIK
  CHAPTER 13 TRUSTEE                                61 WOODSTREAM DRIVE
  P.O. BOX 1229                                     CHESTERBROOK, PA 19087
  PHILADELPHIA, PA 19105
                                                    BRIAN M MALIK
  BRAD J. SADEK                                     308 HEULINGS AVENUE
  SADEK AND COOPER                                  RIVERSIDE, NJ 08075
  1315 WALNUT STREET
  SUITE 502
  PHILADELPHIA, PA 19107

  UNITED STATES TRUSTEE
  OFFICE OF THE U.S. TRUSTEE
  200 CHESTNUT STREET
  SUITE 502
  PHILADELPHIA, PA 19106



                                                    /s/ Jerome Blank, Esquire
                                                    Jerome Blank, Esq., Id. No.49736
                                                    Phelan Hallinan Diamond & Jones, LLP
                                                    1617 JFK Boulevard, Suite 1400
                                                    One Penn Center Plaza
                                                    Philadelphia, PA 19103
                                                    Phone Number: 215-563-7000 Ext 31625
                                                    Fax Number: 215-568-7616
 October 7, 2019                                    Email: jerome.blank@phelanhallinan.com
